Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Micromem Technologies Inc. Supplies Broadcast Airing Dates and Times for The Economic Report With Greg Gumbel << CNN Headline News Airings To Take Place March 9, 10, and 14 (xx)Segment Available on Micromem's Website(xx) >> TORONTO & NEW YORK, Feb. 19 /CNW/ - Micromem Technologies Inc. (OTCBB: MMTIF; CNSX: MRM) has received the broadcast dates and times for the Economic Report segment with Greg Gumbel. << The segment will broadcast on CNN Headline news during the following times: March 9: 9:54PM, New York March 10: 6:54AM & 8:54AM - New York March 14: 8:54AM, 9:24AM, 9:54AM, & 12:24PM - Greater Boston >> The segment, which features interviews with Micromem Technologies Inc.
